Order and judgment (one paper), Supreme Court, New York County (Michael D. Stallman, J.), entered September 23, 2002, which denied the petition brought pursuant to CPLR article 78 for an order compelling respondents to alter a report on convicted prisoner or to remove the report from petitioner’s records, unanimously affirmed, without costs.
Since petitioner failed to establish that any of the challenged information is false, he is not entitled to have any of it expunged (see Matter of Scarola v Malone, 226 AD2d 844 [1996]; Paine v Baker, 595 F2d 197, 201 [1979], cert denied 444 US 925 [1979]). The information providing the basis for the report came from witness interviews by the police and prosecutors involved in the investigation and prosecution of petitioner’s criminal case.
In any event, petitioner has failed to demonstrate that the Parole Board has relied, or would be likely to rely, on the subject statements in denying him parole (see Paine v Baker, 595 F2d at 202). Concur—Tom, J.P., Andrias, Williams, Marlow and Gonzalez, JJ.